Title: To John Adams from Timothy Pickering, 31 August 1798
From: Pickering, Timothy
To: Adams, John



Sir,
Trenton. August 31. 1798.

I have this moment received your letter of the 25th with the 12 permits. I am exremely sorry for the sickness of Mrs. Adams, and hope your anxiety for her will soon be relieved by her restoration to health. Excepting a slight indisposition of one of our children my family is in perfect health.
A day or two before I left Philadelphia Mr. Brisler called on me, and mentioned some public papers in the closets of your house and asked what should be done with them: I advised packing them in a box and lodging them in the bank of the U.S. as I had determined to do with such valuable papers of my office as it was not necessary to take with me; and I think he told me afterwards that he followed my advice. He said he should stay in the house as long as the danger from the fever remained at a distance; and then if it approached him, that he should remove to Trenton. I have not since heard from him; but will enquire by Mr. Hodgdon, who continues, in the city, and inform you of the result.
Mr. Fenno wrote me a letter dated yesterday, in which he says—“I hope the disorder is abating. The grave-diggers who work in 8 or 9 different grave yards, have not been called on to dig more than one grave for the last 24 hours.”—A like malignant fever, it appears, is visiting New-York.
I have the honor to be / very respectfully / Sir your obt: servt.
Timothy Pickering